Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Friedman on 11/04/2021.

The application has been amended as follows: 
In Claim 10, line 1, delete “The computer program product of claim 10” and insert -- The computer program product of claim 9 --.
In Claim 11, line 1, delete “The computer program product of claim 10” and insert -- The computer program product of claim 9 --.
In Claim 13, line 1, delete “The computer program product of claim 10” and insert -- The computer program product of claim 9 --.
In Claim 14, line 1, delete “The computer program product of claim 10” and insert -- The computer program product of claim 9 --.
In Claim 15, line 1, delete “The computer program product of claim 10” and insert -- The computer program product of claim 9 --.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 16 of the current application teach similar subject matte as the prior art of Huang et al. (US 2020/0118559), Cash et al. (US 2018/0358015), and Gordon et al. (US 2017/0351330).  However the prior art fails to teach “modifying, by said processor based on results of said assigning, said associated actions with respect to said specified individuals; generating, by said processor, self-learning software code comprising said modified actions; and executing, by said processor, said self-learning software code such that said commands are executed with respect to said modified actions” as recited in claims 1, 9, and 16.
Claims 2-8, 10-15, and 17-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/25/2019 and 06/29/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Udall et al. (US 2020/0293116) discloses confidence-based applicant-specific user interactions.
Huang et al. (US 2020/0234711) discloses system and method for providing portable natural language processing interface across multiple appliances.
Barnes, Jr. (US 9,996,315) discloses systems and methods using audio input with a mobile device.
Goldbach et al. (US 9,026,447) discloses command and control of devices and applications by voice using a communications base system.
Chambers et al. (US 8,620,652) discloses speech recognition macro runtime.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672